a Case 1:15-cV-O7612-PKC Document 121 Filed 01/09/19 Pagelof 11

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

 

 

 

X
.`FAN[ES HURT }R., ‘
Plaintiffs, JO}N'I` PRE-TRIAL
- ORDER
~against- '
ECF Case §
15~ CV-7612 (PKC) §
'I`HE CITY OF NEW YORK, a municipal entity,
NYPD SERGEANT MCHAEL CONNIZ()
(Shield 1391, Tax ID 932485), and NYPD
POLICE OFFICER JOHN DOE.
Defendants.
X
I. Caption:
Thc full caption of the action appears above.
II. Parties and Counsel:
Plaintiff’s Counsel Defendant’s Counsef
Cary London LaW PLLC Ncw York City LaW Dcpartment
Cary London, Esq. Angharad Wilson, Esq.
30 Broad Street, Suite 702 100 Church Strcet
New York, NY 10004 Ncw York, NY 10007
Phone: (212) 203 1090 Phone: (212)`356 - 2572
Email: CLondon@CaryLondonLaW.com Fax: (212) 356~3509

Email: awilson@law.nyc.gov

Wylic Stecklow PLLC

Wylic Stccklow, Es .

217 Centre Strcet, tit Floor
New Ycrl<, NY 10013

Phone: (212) 566 8000 ' _
Email: Wylie@WylielaW.com

III. Jurisdiction:

The Court has original subject matter jurisdiction ever plaintiff1 S federal claims
pursuant to 28 U.S.C. § 1983 and 28 U.S.C.r §§ 1331 and 1343(21) (3) and (4).

Thc Court has supplemental jurisdiction over plaintift"s state law claims pursuant to

 

Case 1:15-cV-O7612-PKC Document 121 Filed 01/09/19 Page 2 of 11

28 U.s.o. § 1367(3).

Defendants do not dispute the Court’s jurisdiction over the dispute.

Brief Statement of Claims and Defenses:

Claims To Be Tried.'

Defenses:

-- Unlawful violation of 4th Amendment rights 1 (seizure/search), against
Defendant Connizzo (Unlawful Stop & Search).

-- Unlawfui violation of 4th Arnendment rights 2 (seizure), against Defendant
Connizzo (Unlawful Detention).

Unlawful violation of 4th Amendrnent rights 3 (excessive force), against
Defendant Connizzo

-~ Unlawful Stop & Search, New York State law, against Defendants
Connizzo, John Doe Off`rcers and City of New York (latter pursuant

to respondeat snperl'or)

-- Unlawiill detention or arrest, New York State law, against Defendants
Connizzo, John Doe Officers and City of New York (latter pursuant
to respondeat superfor)

-- Battery, New York State law, against Defendants Connizzo, John Doe
Officers and City of New York (latter pursuant to respondeat snperfor)

-~ Assault, New York State law, against Defendants Connizzo, John Doe
Ofticers and City ofNew York (latter pursuant to respondeat snperior)

-- Negligence, New York State law, against Defendants Connizzo, John Doe
Officers and City ofNew York (latter pursuant to respondeat superior)

l. Plaintiff has failed to prove personal involvement by defendant Connizzo.

2.

Any injury alleged to have been sustained resulted from plaintiff’s own
culpable or negligent conduct and was not the proximate result of any act
of defendants

Plaintiff provoked any incident.

There Was reasonable suspicion, probable cause, and/or exigent
circumstances for any alleged stop or search.

There Was probable cause for plaintiffs arrest and/or detention
Det`endant City has not violated any rights, privileges, or immunities
under the Constitution or laws of the United States or the State of New

York or any political subdivision thereof

At ali times relevant to the acts alleged in the complaint, the duties and
functions of the municipal defendant’s officials entailed the reasonable

Case 1:15-cV-O7612-PKC Document 121 Filed 01/09/19 Page 3 of 11

10.

ll.

12.

Vll.

exercise of proper and lawful discretion Therefore, defendant City is
entitled to governmental immunity from liability.

Punitive damages cannot be assessed against defendant City ofNeW York.
Plaintiff has failed to mitigate his alleged damages

Defendant Connizzo has not violated any clearly established
constitutional cr statutory right of which a reasonable person would have

known and, therefore, is protected by qualified immunity.

Plaintiff failed to comply with New York General l\/lunicipal Law §§ 50(e), er
seq.

Plaintiff has failed to state claims for Which relief can be granted to the extent that
he alleges claims for both intentional and negligent conduct based on the same
underlying alleged acts.

Jury or Bench Trial:

The parties stipulate to a trial by jury and respectfully request three (3) trial days to
present the case.

Consent to Trial by a Magistrate Judge:

The parties do not consent to trial of the case by a magistrate judge.

Stipulations:

l. A document purported to be the plaintiffs notice of claim Was filed With the City of
New York on Sept. 12, 2014.

2. A SO-h hearing Was held on or about March 23, 2015.

3. The plaintiff commenced the action on September 25, 2015 by filing a summons and
complaint in this Court.

Vlll.

Witn esses:

Plaintf[f ’s Witnessesl

 

1 In addition to the witnesses listed, Plaintiff reserves the right to call any cf the Witnesses listed
by Defendant. Plaintiff further reserves the right to call additional Witnesses for purposes of
rebuttal and/or impeachment

Case 1:15-cV-O7612-PKC Document 121 Filed 01/09/19 Page 4 of 11

6.

Plaintiff James Hurt

Plaintiff: Will testify as to the circumstances of his detention, injuries and the
resultant damagesl

Witness James Hurt Sr.

Plaintiff: Will testify as to the circumstances of plaintiffs detention and the resultant
damages

Witness Jacqueline Marquez

Plaintiff: Will testify as to the circumstances of plaintiff’s detention and the resultant
damages

Witness LT Naeemah Greene

Plaintiff: Will testify as to the circumstances of plaintist detention and the resultant
damages

Expert Witness Dr. Ronald Pavnter M.D.

Plaintiff: Expert Witness will testify as to the physical injuries stemming from the
excessive force used during plaintiffs detentionl

Defendant Michael Connizzo

Plaintiff: Will testify as to the circumstances ofplaintiffs’ detainrnen

7.

9.

Witness Frank Siciliano

Plaintiff: Will testify as to the circumstances of plaintiffs’ detainment, and/or his tour
on the night of incident

911 Radio Technician/Custodian of Records

Plaintiff: Will testify to lay the foundation to enter 911 and SPRINT records into

evidence.

T-Mobile Custodian of Records

Case 1:15-cV-O7612-PKC Document 121 Filed 01/09/19 Page 5 of 11

Plaintiff: Will testify to lay the foundation to enter Plaintiff"s T~Mobile Phone
Records into evidence.

10. Custodian of Records from St. Johns Hospital:

Plaintiff: Will testify to lay the foundation to enter the medical records.

11. Custodian of Records from Montefiore Hospital

Plaintiff: Will testify to lay the foundation to enter the medical records

12. Custodian of Records from Island Musculosketetal
Plaintiff: Will testify to lay the foundation to enter the medical records

13. Witness Clive Caplan

Plainnrr; win lay the foundation rel 135 se

14. Witness Lt. Paynter
Plaintiff:. Will testify concerning then-current patterns of police impersonation, and

the conclusion he and Group 51 reached, that the circumstances described by the
Plaintiff did not match those patterns

Defendanfs’ W!'messe52

l. Sgt. Michael Connizzo

Defendants: Will testify as to his activities on July 2, 2014.

2. PO Frank Siciliano
Defendants: Will testify as to his activities on July 2, 2014.
3. Michael Barbee

Defendants: Will testify as to the installation of Mobile Digital Terrninals in NYPD

 

2 In addition to the Witnesses listed, Defendants reserve the right to call any of the Witnesses
listed by Plaintiff Defendants further reserve the right to call additional witnesses for purposes
of rebuttal and/or impeachment

Case 1:15-cV-O7612-PKC Document 121 Filed 01/09/19 Page 6 of 11

vehicles
4. Desmond Power

Defendants: Will testify as to the installation of Automatic Vehicle Locators in
NYPD vehicles.

5. Michael Joy

Defendants: Will testify as to electronic records related to license plate readers.

IX. Deposition Testimony:

Plaintiff: Designates the following from the deposition of Defendant Connizzo: FRESOl(d)(Z):
30212-31:23; 39:10-40:21; 78:3-82:2.

Plaintiff is not designating any other prior deposition testimony for his
case-in-chief, but respectfully reserves the right to utilize deposition
testimony in any manner authorized by the Federal Rules of Evidence
and the Federal Rules of Civil Procedure should it become necessary
including, but not limited to, for impeachment

Defendants are not designating any prior deposition testimony for his case~in-chief but
respectfully reserves the right to utilize deposition testimony in any manner
authorized by the Federal Rules of Civil Procedure should it become necessary
including, but not limited to, for impeachment Additionally, defendants objectto
plaintiffs use of deposition testimony of any Witness unless plaintiff has made a
showing that the witness is unavailable as defined by Rule 804 of the Federal Rules

of Evidence.

X. Exhibits:

Plaintifi’s .Exhibit53

 

 

 

 

 

 

 

 

No. Description Bates Stipulated? Basis for Objection
l St. Johns Riverside PL l-41 NO Relevance (402); Hearsay (802);
Medical Records Authenticity (90l)
2 Photos of Arm Scar PL 110-1 ll NO Relevance (402); Confusion,
Misleading and Prejudice (403);
Authenticity (90l)

 

 

 

3 ln addition to plaintist listed exhibits, plaintiff reserves the right to use any of the exhibits
listed by defendant

§§li“ filld

/

Case 1:15-cV-O7612-PKC Document 1

21 Filed opp%fig/an/ge 7 Or 11

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

3 Montefiore Medical P 209-226 NO Relevance (402); Hearsay (802);
Records Authenticity (901)
4 Photos in hospital PL 285-294 NO Relevance (402); Confusion and
Prejudice (403); Authenticity (901)
5 Additional PL 329-3 87 NO Relevance (402); Hearsay (802);
Montefiore Me cal Authenticity (901)
Records
6 lsland PL 295-328 NO Relevance (402); Hearsay (802);
Musculoskele al Authenticity (901)
Care Record
7 St. Johns Ri erside PL 389-413 NO Relevance (402); Hearsay (802);
Hospital A er Care Authenticity (901)
Plan
8 T~Mobilefubpoena PL 414-418 NO Relevance (402); Confusion and
Records Prejudice (403); Authenticity (901)
9 Photo of Plaintiff at D57 NO * Relevance (402); Confusion and
CCRB Prejudice (403)
10 Sgt Connizzo D60-6l YES **
l\/lemobool<
11 Dr. Ronald Paytner PL 564-567 NO * Relevance (402); Hearsay (802);
EXpert Report Confusion and Prejudice (403)
l2 Bronx Anti-Crime D unsure of YES **
Roll Call both sides bates number
13 Google Map Exhibit H NO Relevance (402); Confusion and
Printout from Prejudice (403)
Connizzo
Deposition
14 CCRB Interview D306 NO * Relevance (402); Confusion
lntake Form (403); Hearsay (802)
15 Facebool< Proflle PL 546, 555- NO Relevance (402); Confusion and
Picture Connizzo 556 Prejudice (403)
16 LPR for Frank D1352-1353 NO * Relevance (402); Confusion and
Siciliano Prejudice (403)
17 Dr. Ronald Paytner PL 557-563 NO * Hearsay (802); Relevance (402)
CV
18 Sprint 911 Printout D 74~79 NO * Hearsay (802); Relevance (402);
Confusion, Cumulative, and
Prejudice (403)
19 Operations Order: D 438-442 NO * Hearsay (802); Relevance (402);
TRIP Confusion, Misleading and
Prejudice (403)
20 Photos of TPO P 518-544 NO Relevance (402); Confusion,
l\/lisleading, and Prejudice (403);
Authenticity (901)

 

Case 1:15-cV-O7612-PKC Document 121 Filed 01/09/19 Page 8 of 11

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

'21 Photos of location Pl - 0518 - NO Relevance (402); Confusion,
of stop 527 Misleading, and
Prejudice (403); Authenticity (901)
22 Plaintist medical Pl -000196 - NO Hearsay (802); Relevance (402);
bills 208 - Confusion and Prejudice (403);
Authenticity (901)
23 Shelter Point Lien Pl- 000388 NO Hearsay (802); Relevance (402);
Confusion and Prejudice (403);
Authenticity (901)
24 Disability benefits Pl 000227 ~ NO Hearsay (802); Relevance (402);
payment stubs 235 Confusion and Prejudice (403);
Authenticity (901)
25 Defendants’ 56.1 N/A NO * Not Evidence; Hearsay (802);
statement Relevance (402); Confusion and
Prejudice (403)
26 Notice of Claim PL 0100 - NO * Not Evidence; Hearsay (802);
OlOl Relevance (402); Confusion and
Prejudice (403)
27 Complaint Docket 001 NO * Not Evidence; Hearsay (802);
Relevance (402);Confusion and
Prejudice (403)
28 Answer Docket 010 NO * Not Evidence; Hearsay (802);
Relevance (402);
Confusion and Prejudice (403)
29 Amended Docl<et 049 NO * Not Evidence; Hearsay (802);
Complaint Relevance (402); Confusion and
Prejudice (403)
30 Answer to Docket 056 NO * Not Evidence; Hearsay (802);
Amended Pleading Relevance (402); Confusion and
Prejudice (403)
31 50-h Hearing NO * Not Evidence; Hearsay (802);
transcript PL 045-095 Relevance (402);
Confusion and Prejudice (403)
32 Patrol Guide NO * incomplete Document (106);
Sections PG 202- Relevance (402); Confusion and
13, PG 202~154; Prejudice (403); Hearsay (802)
PG 202”17; PG
206-03; PG 211-01
PG 211~04; 219~31,
219-25
33 IAB Worksheet D 0224, 05 86 NO * Incomplete Document (106);
Activity Date & Relevance (402); Confusion and
Time: 7/10/2014 Prejudice (403); Hearsay (802)
17:50.
34 EZ Pass Records of PL 507-517 NO Relevance (402); Confusion and
Defendant 7 Prejudice (403); Hearsay (802);

 

 

Case 1:15-cV-O7612-PKC Document 121 Filed 01/09/19 Page 9 of 11

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Connizzo Authenticity
35 CCRB / IAB D 213, 214, NO Incomplete Document (106);
Investigative File 219, 224, 233 Relevance (402); Confusion and
Pages Prejudice (403); Hearsay (802)
36 Demonstrative HURT NO Not Evidence; Relevance (402);
Video VlDEO l Confusion, Misleading, and
Prejudice (403); Hearsay (802)
37 PO Siciliano CCRB D 130 NO * Incomplete Document (106);
Intake Form Relevance (402); Confusion and
Prejudice (403); Hearsay (802)
38 PO Siciliano Merno D 64 NO * Incomplete Document (106);
Book Relevance (402); Confusion and
Prejudice (403); Hearsay (802)
39 CCRB Report D0244 NO * Incomplete Document (106);
Relevance (402); Confusion and
Prejudice (403); Hearsay (802)
40 Roll Call Logs D523-526, NO * Incomplete Document (106);
(NEED Relevance (402); Confusion and
BACK PAGE Prejudice (403); Hearsay (802)
OF LOGS)
41 CCRB Report D0284 NO * lncomplete Document (106);
Relevance (402); Confusion and
Prejudice (403); Hearsay (802)
42 CCRB Report D69~73 NO * lncomplete Document (106);
Relevance (402); Confusion and
Prejudice (403); Hearsay (802)
Defendanrs ’ Ethbits4'5 W
No. Description Bates Stipulated? Basis for Objection“§,_/
A Bronx Anti-Crime PEF 1326- Yes 7
Roll Call for July 1 1327
2014 //
n Broox Coua /t our 1346_ incomplete Dooomooi door/j

 

 

 

 

 

 

 

 

4 In addition to plaintiffs listed exhibits, plaintiff reserves the right to use any of the exhibits
listed by defendant
5 In addition to defendants’ listed exhibits, defendants reserve the right to amend this exhibit list,
including with materials that may be used only for impeachment purposes

l Case 1:15-cV-O7612-PKC Document 121 Filed 01/09/19 Page 10 of 11

 

 

 

 

 

 

Electronic Sign-in 1348 Relevance (402); Confusiori and

Reccrd Prejudice (403); Hearsay (802);
Authenticity (901/902).

NYPD Patrol Guide DEF 1328- lncomplete Document (106);

Section 211-05 1335 Relevance (402); Confusion and
Prejudice (403).

Sgt. Connizzo’s DEF 0060- Yes

Memobook Bntries 61

for .luly 2, 2014

Redacted Cellular DEF 1340 - Relevance (402); Confusion and

Records for Sgt. 1341 Prejudice (403); Authenticity

Connizzo (901/902);

 

 

 

 

`Xl.

Motions in Limine:

l. Motion in limine to exclude from evidence:

renee-errs

The Affidavit of Pierre Barbee.

The Affidavit of Michael loy.

The Declaration of Desmond Power.

The CCRB lnvestigative Recomrnendations.

NYPD Patrol Guide Section 211-05.

Bronx Court Electronic Sign-in Record

'l`estimony or other evidence concerning Sgt. Connizzo’s allegation that he
received a short date (last-minute) notification of a luly 2, 2014 court appearance,
or his alleged appearance in court on that date..

Testimony or other evidence concerning any P.O. Siciliano received concerning a
Iuly 2, 2014 court appearance, or his alleged appearance in court on that date..
Any testimony or evidence denying or tending to show that the incident did not
take place or that members of the NYPD did not stop the vehicle that Plaintiff was
traveling in, pull him from the vehicle, punch him, chase him with their car or
strike him with their car.

Defendant Connizzo cannot deny participation in the incident and also claim
Qualified lmrnunity for the incident

2. Defendants’ motions in limine to exclude from evidence:

B..

b.

Any reference to counsel for defendants as “City Attorneys.”
Sections of the NYPD Patrol Guide relevant to the ultimate legal issues in this

case.
Evidence concerning any potential indemnification of individual defendants

Evidence of prior disciplinary history of the individual defendant or other NYPD

employees
Evidence regarding plaintiffs forearm laceration and injury to his finger.

10

 

_ Case 1:15-cV-O7612-PKC Document 121 Filed 01/09/19 Page 11 of 11

References to Naeemah Green’s employment with the NYPD.
Testimony of Lieutenant Paynter.

Photo of Plaintiff at CCRB.

'l`estirnony of James Hurt Sr. regarding plaintiffs alleged detention
Testimony of lacqueline Marquez regarding plaintiffs alleged detention.
Testimony ofNaeemah Green regarding plaintiffs alleged detention
Information regarding the TRlP program

CCRB Intake Form and CCRB and lAB investigative documents
Plaintiff s Demonstrative Video.

The Notice cf Claim, pleadings and defendants’ 56. l. Statement.
Evidence regarding any alleged state law claims against Sergeant Connizzo.
Evidence regarding any alleged negligence claim.

~F'“S'»‘PPE-“?¢‘._'.-;:~qcr~h

Xll. Damages Claimed

l. Compensatory damages for physical injuries, pain and suffering, emotional damages, and
violation of plaintiff s Constitutional rights

2. Punitive damages to deter future Constitutional violations by the Defendant.

3. Reasonable attorney’s fees and expenses for the costs of litigation

Dated: New York, New York
November 21, 2018

 

 

/s /s
Cary London Law PLLC ZACHARY W. CARTER
Cary London, Esq. Corporation Counsel of the
30 Broad Street, Snite 702 City ofNew Yorl<
New York, NY 10004 Angharad Wilson, Esq.
Phone: (212) 203 1090 100 Church Street

Email: CLondon@CaryLondonLaw.com New York, NY 10007
Phone: (212) 356-2572

    
 

 

Wylie Stecldow PLLC Email: awilson@law.nyc.gov
Wylie Stecldow, Esc§|.

217 Centre Street, 6t Floor ,///A 50
Now Yori<, NY 10013 wyo

Phone: (212) 566 8000
Email: Wylie@wylielaw.com 9

ll

